DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 1/19/2021 in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing trade orders without significantly more. 
Examiner has identified claim 1 that represents the claimed invention presented in independent claims 1 and 11.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites  a series of steps, e.g., receiving an order from a liquidity consumer to an aggregated liquidity pool comprising one or more basic pools; routing the order to the one or more basic pools based on a set of configurable decisions, wherein the decisions are configured to be executed as a single operation, and wherein cancelations and modifications are prevented in the basic pools while the routine is occurring; and matching the order with one or more resting orders in the basic pools based on a configurable logic.  These limitations describe the abstract idea of processing trade orders which correspond to a Certain Method of Organizing Human Activity (fundamental economic practice or Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the claim 1 does not recite any additional limitations.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements and thus the claimed invention do not amount to add significantly more (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
	Similar arguments can be extended to other independent claim 11 even though the claim 11 recites a computer having stored thereon computer-executable instructions as an additional limitation.  The computer and the computer-executive instructions do not provide any improvements and thus do not integrate the abstract idea into a practical application.  The computer and the computer-executive instructions merely applies the abstract idea without amounting to add significantly more.  Thus, the claim 11 is rejected on similar grounds as claim 1.
Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11, thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studnitzer et al., US Patent Application No. 2017/0193602.
Regarding claim 1, Studnitzer discloses a computer-implemented method for managing orders and aggregating market data across a plurality of liquidity sources, comprising: 
receiving an order from a liquidity consumer to an aggregated liquidity pool comprising one or more basic pools ([0021], [0027], [0030]); 
routing the order to the one or more basic pools based on a set of configurable decisions, wherein the decisions are configured to be executed as a single operation ([0017], [0020], [0027], [0030]), and wherein cancelations and modifications are prevented in the basic pools while the routing is occurring ([0030], [0085], [0096], [0105]); and 
matching the order with one or more resting orders in the basic pools based on a configurable logic ([0030], [0085], [0096], [0105]). 
Regarding claim 2, Studnitzer discloses wherein the basic pools include at least one multi-lateral pool comprising resting orders from other liquidity consumers ([0016]-[0017], [0020]-[0021]). 
Regarding claim 3, Studnitzer discloses wherein the basic pools include at least one remote pool comprising at least one remote liquidity source ([0016]-[0017], [0020]-[0021], [0073]). 
Regarding claim 4, Studnitzer discloses wherein the aggregated liquidity pool has a user interface substantially similar to those of the basic pools that it comprises ([0027], [0112]-[0113], [0120]). 

Regarding claim 9, Studnitzer discloses generating the market data uniquely for each aggregated liquidity pool and providing the market data only to permissioned consumers of the aggregated liquidity pool ([0027], [0042], [0084], [0085]). 
Claims 11-15 and 19 are substantially similar to claims 1-5 and 9 and hence rejected on similar grounds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Studnitzer et al., US Patent Application No. 2017/0193602 in view of Waelbroeck et al., US Patent Application No. 2009/0281954.
Regarding claim 6, Studnitzer discloses wherein the logic is Price/Random-Pool, wherein the resting order with the best price is matched; and if more than one basic pool has a resting order at the best price then there is random selection between those pools ([0007], [0017], [0080], [0103], [0115]), each pool being equally weighted in the random selection. 
Waelbroeck discloses 
equally weighted ([0096]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Studnitzer to include the above-noted disclosure of Waelbroeck.  The motivation for combining these references would have been to provide optimized order routing.
Regarding claim 7, Studnitzer discloses wherein the logic is Price/Ranking/Random-Pool, wherein the resting order with the best price is matched; if more than one basic pool has a resting order at the best price then pool ranking is used and the basic pool ranked with the lowest integer is chosen; and if more than one basic pool having a resting order at the best price share the same ranking, then there is random selection between those pools, each pool at the same ranking being equally weighted in the random selection ([0007], [0017], [0080], [0103], [0115]). 
Waelbroeck discloses 
equally weighted ([0096]).
Regarding claim 8, Studnitzer discloses wherein if more than one basic pool has a resting order at the best price then firm liquidity is selected over remote liquidity, and then pool ranking is used ([0004], [0017], [0073], [0115]). 
Regarding claim 10, Studnitzer discloses wherein liquidity consumers and liquidity providers are anonymous ([0021], [0027], [0030]).
Waelbroeck discloses 
anonymous ([0013], [0019], [0299]).
Claims 16-18 and 20 are substantially similar to claims 6-8 and 10 and hence rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693